Citation Nr: 1701600	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  06-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1952 to October 1953, and from
January 1957 to July 1964.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The procedural history of the appeal was discussed in the November 2013 Board decision and is incorporated by reference herein.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2013, the Board remanded the issue of entitlement to a TDIU in order to provide the Veteran all required due process notice regarding the TDIU claim and to schedule the Veteran for an examination to determine the impairment caused by his service-connected disabilities. 

The Veteran was afforded a VA spine examination in February 2016.  The  examiner stated that the Veteran's lumbar spine condition could present functional impairments that may impact physical employment involving lifting, bending, and prolonged standing, but could be remedied with reasonable accommodation per federal guidelines.  Sedentary employment was not impacted.


In August 2016, the Veteran submitted a private opinion from a certified rehabilitation counselor, J. A.  The report shows that the Veteran's service-connected disabilities were listed, the Veteran's occupational history was reviewed, and J. A. had reviewed procedural and medical documents in the claims file.  Moreover, J. A. listed each service-connected disability and indicated its respective functional limitation.  Based on the evidence reviewed, J. A. opined that the Veteran was entitled to a TDIU.  It was noted that the functional impairment of the limitations of five body systems made the Veteran unemployable.  

In a September 2016 supplemental statement of the case, the RO determined that the Veteran's case had not been submitted for extraschedular consideration because the evidence failed to show that the Veteran was unemployable due to his service-connected disabilities.  It was noted that the evidence of record showed that he was capable of sedentary employment.

The Board notes that the Veteran's service-connected disabilities do not meet the minimum schedular criteria for TDIU.  Thus, TDIU may only be granted on an extraschedular basis.  38 C.F.R. § 4.16 (b).

Although entitlement to extraschedular TDIU is determined in the first instance by the Director, Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001) (where the Court held that the Board cannot award TDIU under 38 C.F.R. § 4.16 (b) in the first instance as the claim must first be submitted to the Director, Compensation Service for extraschedular consideration).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16 (b).

Based on the foregoing, the Board finds that referral to the Director, Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis is warranted.  See 38 C.F.R. § 4.16 (b).  The August 2016 private opinion from the certified rehabilitation counselor provides a plausible basis in the record for a conclusion that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must submit the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16 (b). Thereafter, the RO must implement the determinations of the Director, if so warranted.

2.  If the claim of entitlement to TDIU on an extraschedular basis remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




